Citation Nr: 1400472	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from October 2002 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board previously remanded this matter in December 2011.  The Board is satisfied that there has been substantial compliance with the remand directives set out in December 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the appeal period, bilateral pes planus with plantar fasciitis has been manifested by pes planus with mild to moderate impairment.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a rating of 10 percent, but no greater, have been met for bilateral pes planus with plantar fasciitis.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2013); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Here, a July 2008 letter addressed the notice elements for a service connection claim.  Because the appeal stems from the Veteran's disagreement with the initial ratings following the grant of service connection for bilateral pes planus with plantar fasciitis, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Veterans Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  VA provided the Veteran with an examination in January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2012 examination obtained in this case is adequate, as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, and provided detailed findings regarding the severity of the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis of Claim

Initial Rating for Bilateral Pes Planus with Plantar Fasciitis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A March 2007 rating decision granted service connection for pes planus with plantar fasciitis and assigned a 0 percent evaluation from January 2007, the date of the claim.  The Veteran  has appealed the initial rating assigned.  

Bilateral pes planus with plantar fasciitis has been rated according to Diagnostic Code 5276.  Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is assigned a noncompensable (0 percent) rating.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 20 percent disabling for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  

The rating schedule does not contain a specific rating code for plantar fasciitis.  Impairment from other foot injuries is evaluated under 38 C.F.R. § 4.71a, DC 5284. A 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  Actual loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5284 (2013).  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Service treatment records reflect treatment of plantar fasciitis.  A September 2005 record noted a two-year history of plantar fasciitis and indicated that inserts were requested.   The Veteran's service separation examination, dated in December 2006, reflects that she reported an inability to stand for long periods of time due to plantar fasciitis.  

A report of a VA pre-discharge examination, dated in January 2007, reflects that the Veteran reported plantar fasciitis, which started in 2003.  The symptoms included pain and swelling.  The precipitating or aggravating factors were prolonged standing, and alleviating factors included rest.  Upon examination, bilateral pes planus was noted. 

In the substantive appeal dated in October 2008, the Veteran stated that plantar fasciitis causes her to walk with a limp.  She stated that she is in constant pain and is restricted from performing activities such as running, jogging and prolonged standing.  

The Veteran had a VA examination in January 2012.  The Veteran reported a history of plantar fasciitis since 2003.  She reported that she continued to have foot pain, which was getting gradually worse.  She reported that the pain was worse on the right side.  The Veteran reported that standing for long periods made the pain worse.  She reported that she could stand for about 30 minutes and then had to sit down and rest.  The Veteran reported that she had special inserts, but they did not seem to help much.  She denied periods of incapacitation and denied flare-ups.  

With respect to the impact on her daily life, the Veteran reported that she had not required time off of work in the past 12 months.  The Veteran reported a limited ability to run and jog and reported that her walking was sometimes affected as well.  She reported that her feet felt stiff.  She could sometimes stand for only 15-20 minutes and could only walk one mile.  The Veteran reported that she had constant pain.  

Examination of the right foot revealed a slightly flat shape.  There was moderate tenderness under the right heel.  No other lesions were found.  Examination of the left foot revealed a mild flat shape.  Moderate tenderness was noted over the mid calf.  No other lesions were found.

Weightbearing line was over to the great toe.  There was no inward bowing to the tendon Achilles.  There was no pain on manipulation, but tenderness as described.  There was no marked deformity, pronation or abduction.  Pain was slightly accentuated with repetitive activity.  There was no indication of swelling.  There were no characteristic callosities other than that described.  There was no marked pronation.  The VA examiner noted bilateral foot pain due to calcaneal spur (for which service connection has also been established and separate rating assigned for each foot) and plantar fasciitis, which was likely to moderately limit prolonged standing, walking and running. 

The Board concludes that the Veteran's bilateral pes planus more nearly approximates moderate severity.  While all of the symptoms listed under the criteria for a compensable rating are not shown, the 2012 VA examiner described the Veteran's pes planus as "mild to moderate" and indicated that there was moderate limitation of activities such as prolonged standing, walking and running albeit some of this impairment was also attributed to the Veteran's service-connected bilateral calcaneal spurs condition.  Such findings indicate that the Veteran's pes planus with plantar fasciitis is manifested by more than mild symptomatology.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds a compensable rating of 10 percent warranted for moderate bilateral pes planus, pursuant to Diagnostic Code 5276.  The evidence of record does not show findings to support a rating in excess of 10 percent under Diagnostic Code 5276, as severe bilateral pes planus is not shown.  There is no evidence of marked deformity, indications of swelling on use, or characteristic callosities.

The Board has considered whether a higher rating is warranted under the other diagnostic codes pertaining to foot disabilities.  A rating under Diagnostic Code 5278 is not appropriate, as the Veteran has not been diagnosed with pes cavus.  
In addition, the Board finds that ratings under Diagnostic Code 5279 (Morton's disease), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not appropriate, as the objective findings of record do not show a diagnosis of Morton's disease or malunion or nonunion of the tarsal or metatarsal bones.  Moreover, a 10 percent disability evaluation is the maximum assignable for Morton's disease whether the disability is unilateral or bilateral.

The Board has also considered whether the Veteran's bilateral pes planus with plantar fasciitis would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Diagnostic Code 5276 rates bilateral pes planus on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  Because the symptoms associated with the Veteran's bilateral pes planus are specifically contemplated by criteria set forth in Diagnostic Code 5276, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate.

Accordingly, for the reasons set forth above, the Board finds that the evidence supports an initial 10 percent rating for the Veteran's bilateral foot disability throughout the initial rating period, pursuant to Diagnostic Code 5276. 

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's bilateral pes planus with plantar fasciitis.  Because the schedular rating criteria are adequate to rate the Veteran's bilateral foot disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial 10 percent disability rating for bilateral pes planus with plantar fasciitis is granted, subject to the regulations governing payment of monetary benefits.   




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


